DETAILED ACTION

This office action is in response to Request for Continued Examination filed February 26, 2021 in regards to a divisional application filed October 10, 2017 to non-provisional application 14/957552 filed December 2, 2015 claiming priority to provisional application 62/086292 filed December 2, 2014.  Claims 1, 20-21, 26-31, 43, and 45-49 have been amended. Claim 33 has been cancelled without prejudice. Claim 50 is new.  Claims 1-32 and 34-50 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            
Allowable Subject Matter
Claims 1-32 and 34-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Yang et al. (US 2010/0202946 A1). 
Yang et al. disclose sorbent compositions and methods of manufacture for the removal of mercury from flue gas streams generated by the combustion of coal wherein the sorbent composition comprising a physical blend of greater than 70 wt.% of a mineral substrate particles and up to 30 wt.% of a flow modifier comprising powdered activated carbon is injected into the flue gas stream.  Yang et al. disclose the average sorbent particle size is less than about 20 µm and the powdered activated carbon (PAC), comprises an average particle size of 19 µm. Yang et al. disclose the mineral substrate particles of aluminosilicates, zeolites, clays such as kaolin, bentonite, or attapulgite, fluid cracking catalyst particles, metakaolin, and combinations thereof which act as heat moderators, therefore the mineral substrate particles can function as both heat moderators as well as sorbent particles. 
However, Yang et al. do not teach or fairly suggest the claimed method for treating a flue gas stream to remove contaminants therefrom, comprising contacting a flue gas stream with a sorbent composition comprising a particulate activated carbon with a median particle diameter (D50) of not greater than about 30 µm and a heat moderator present in the sorbent composition at a concentration of at least about 0.5 wt.% and not greater than about 20 wt.% wherein the sorbent composition is captured in a baghouse unit. Applicants disclose in the instant specification amounts of heat moderator greater than about 20 wt.% may not further benefit heat moderation and may begin to dilute the sorbent and decrease the ability of the sorbent composition to otherwise function, e.g., to capture mercury from the flue gas, therefore Yang et al. disclosing greater than 70 wt.% of a mineral substrate (i.e., heat moderator) teach away from the claimed limitation. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RONALD GRINSTED/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763